TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00022-CR



                                   Manuel Moreno, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-10-300666, HONORABLE KAREN SAGE, JUDGE PRESIDING



                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he provided copies

of the motion and brief to appellant, advised appellant of his right to examine the appellate

record and file a pro se response, and supplied appellant with a form motion for pro se access to

the appellate record. See Kelly v. State, No. PD-0702-13, 2014 WL 2865901, at *4 (Tex. Crim.

App. June 25, 2014). Appellant has timely filed the motion requesting access to the appellate

record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial

court to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide
written verification to this Court of the date and manner in which the appellate record was

provided, on or before August 15, 2014. See id. Appellant has sixty days from the date he

receives the record to file his appellant’s brief. See Tex. R. App. P. 38.1.

               It is ordered on August 5, 2014.



Before Justices Puryear, Pemberton, and Field

Do Not Publish